Exhibit 10.4

FMC CORPORATION

COMPENSATION POLICY FOR NON-EMPLOYEE DIRECTORS

(AS AMENDED AND RESTATED EFFECTIVE FEBRUARY 20, 2009)

PART I. - GENERAL PROVISIONS

1. Purpose. The purpose of the Policy is to provide a compensation program to
attract and retain qualified individuals not employed by the Company or its
subsidiaries or affiliates to serve on the Board and to further align the
interests of those directors with those of stockholders by providing that a
substantial portion of compensation will be linked directly to increases in
stockholder value.

2. Definitions. Except as otherwise defined herein or in the FMC Corporation
Incentive Compensation and Stock Plan, terms used herein in capitalized form
will have the meanings attributed to them below:

a. “Annual Retainer” means the retainer fee established by the Board and paid to
a director for services on the Board for a year.

b. A “Change in Control” of the Company will be deemed to have occurred as of
the first day that any one or more of the following conditions are satisfied:

(1) the “beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act)
of securities representing more than 20% of the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Company Voting Securities”) is acquired by a
“Person” as defined in Sections 13(d) and 14(d) of the Exchange Act (other than
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or an affiliate thereof, any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company); provided, however
that any acquisition from the Company or any acquisition pursuant to a
transaction that complies with Subsections (i), (ii) and (iii) of Subsection
(3) of this definition will not be a Change in Control under this Subsection
(1); or

(2) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or



--------------------------------------------------------------------------------

(3) consummation by the Company of a reorganization, merger or consolidation, or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets or stock of another entity (a “Business
Combination”), in each case, unless immediately following such Business
Combination: (i) more than 60% of the combined voting power of then outstanding
voting securities entitled to vote generally in the election of directors of
(x) the corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries (the “Parent Corporation”),
is represented, directly or indirectly by Company Voting Securities outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportions as their ownership, immediately
prior to such Business Combination, of the Company Voting Securities, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of the combined voting power of the then
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
except to the extent that such ownership of the Company existed prior to the
Business Combination and (iii) at least a majority of the members of the Board
of the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(4) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

However, in no event will a Change in Control be deemed to have occurred, with
respect to the Participant, if the Participant is part of a purchasing group
which consummates the Change in Control transaction. The Participant will be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the Participant is an equity participant in the purchasing company or group
(except for: (i) passive ownership of less than 3% of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group which is otherwise not significant, as determined prior to the
Change in Control by a majority of the non-employee continuing directors).

In addition, solely for purposes of Subsection 5a. of Part III, no event or
transaction will constitute a Change in Control unless that event or transaction
also constitutes a “change in ownership” of the Company, a “change in effective
control” of the Company or a “change in the ownership of a substantial portion
of the assets” of the Company, as those terms are used in Section 409A(a)(2)(v)
of the Code and defined in regulations issued thereunder.

c. “Change in Control Price” means the higher of (i) if applicable, the price
paid for the Common Stock in the transaction constituting Change in Control and
(ii) the closing price per share of Common Stock as reported in the New York
Stock Exchange Composite Transactions on the last trading day preceding the date
of the Change in Control.

 

-2-



--------------------------------------------------------------------------------

d. “Committee Chairman Fee” means the fee established by the Board and paid to a
director for service as chairman of any committee of the Board.

e. “Company” means FMC Corporation.

f. “Deferral Period” means the time during which a Participant is a non-employee
director of the Company.

g. “Deferred Amount” means, with respect to each Participant, an annual amount
equal to $25,000 plus such amount as the Participant elects to defer in
accordance with Section 1 of Part II of the Policy.

h. “Meeting Fees” means the fees, established by the Board, paid to a director
for attending a meeting of the Board or a committee of the Board, including
extraordinary or special Board and/or committee meetings.

i. “Participant” or “Participants” means all members of the Board who are not
employees of the Company or any of its subsidiaries or affiliates.

j. “Policy” means the FMC Corporation Compensation Policy for Non-Employee
Directors, as amended and restated effective on February 20, 2008, as may be
further amended from time to time.

k. “Restricted Stock Unit” means a right to receive on a specified date one
share of Common Stock or the Fair Market Value thereof.

l. “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.

m. “Separation Date” means the date a Participant’s service on the Board
terminates for any reason; provided, however, that solely for purposes of
Section 5 of Part III, “Separation Date” will mean a “Separation from Service”
as that term is used in Section 409A(a)(2)(i) of the Code and defined in
regulations issued thereunder.

3. Effective Date. This Policy is an amendment and restatement of the FMC
Compensation Plan for Non-Employee Directors, effective as of February 20, 2009.

PART II. - COMPENSATION

1. Annual Retainer. Each Participant will be entitled to receive an Annual
Retainer in such amount as will be determined from time to time by the Board.
Until changed by resolution of the Board, the Annual Retainer will be $70,000
(for grants prior to May 1, 2009, $42,000), $25,000 of which will be paid in the
form of Restricted Stock Units as set forth in Section 1 of Part III and, except
as otherwise provided below, the remainder of which will be paid in cash in
quarterly installments at the end of each calendar year quarter.

 

-3-



--------------------------------------------------------------------------------

a. Not less than 60 days prior to the close of any calendar year, a Participant
may elect that any portion of the Annual Retainer otherwise payable in cash in
the following calendar year instead be paid in the form of Restricted Stock
Units, as set forth in Section 1 of Part III, by providing written notice of
such election to the Company. Any such election will be effective on the first
day of the next calendar year beginning after the date of such election.

b. Notwithstanding Subsection a, above, a Participant who is a newly elected or
appointed to the Board may elect, by written notice to the Company within 30
days after joining the Board, to receive in the form of Restricted Stock Units
(as set forth in Section 1 of Part III) that portion of the Annual Retainer
(i) that is payable with respect to the remainder of the first calendar year of
his or her service, and (ii) that is otherwise payable in cash.

c. If and to the extent the Company, in its sole discretion, determines that the
approval by the Board of an election made under this Section 1 is necessary to
assure that such election conforms with Rule 16b-3, the effectiveness of such
election will be deferred until such later date, if any, as such approval has
been obtained.

d. Meeting Fees. Each Participant will be entitled to receive a Meeting Fee, in
such amount as will be determined from time to time by the Board, for attending
each meeting of the Board or a committee of the Board, including extraordinary
and/or special Board and committee meetings. Until changed by resolution of the
Board, (i) the Meeting Fee will be $1,500 per committee meeting, payable in cash
at the end of each calendar quarter, and (ii) no Meeting Fees will be paid to
Participants with respect to meetings of the Board. (For Board meetings
occurring prior to May 1, 2009, the Meeting Fee will be $1,500 per meeting,
payable in cash at the end of each calendar quarter.)

2. Committee Chairman Fees. Each Participant who serves as chairman of a
committee of the Board will be entitled to receive a Committee Chairman Fee in
such amount as will be determined from time to time by the Board, for the tenure
of such service. Until changed by resolution of the Board, the Committee
Chairman Fee will be paid in cash at an annualized rate of $8,000 ($10,000 for
the Chairman of the Compensation Committee and $12,500 for the Chairman of the
Audit Committee) in equal installments at the end of each calendar quarter. (For
periods prior to May 1, 2009, the Committee Chairman Fee will be paid in cash at
an annualized rate of $7,000 ($9,000 for the Chairman of the Compensation
Committee and $10,000 for the Chairman of the Audit Committee) in equal
installments at the end of each calendar quarter.)

3. Audit Committee Fee. Each Participant who serves as a member of the Audit
Committee of the Board will be entitled to receive additional fees in respect of
such service in such amount as will be determined from time to time by the Board
(other than the Chairman of the Audit Committee, who will instead be entitled to
the Committee Chairman Fee described in Section 2, above). Until changed by
resolution of the Board, this additional Audit Committee fee will be paid in
cash at an annualized rate of $5,000 in equal installments at the end of each
calendar quarter.

 

-4-



--------------------------------------------------------------------------------

PART III.- STOCK COMPENSATION

1. Retainer Grant.

a. Grant Size. Effective upon completion of each annual meeting of the Company’s
stockholders, each Participant will receive a number of Restricted Stock Units
determined by dividing $25,000, plus the portion of the Participant’s Annual
Retainer(s) otherwise payable in cash in that calendar year that the Participant
elected to defer in accordance with Section 1 of Part II, by the Fair Market
Value on the date of such annual meeting. Restricted Stock Units granted under
this Section 2 are hereinafter referred to as “Retainer Units.”

b. Divestiture. If the Participant’s service to the Company ceases prior to a
Change in Control for any reason other than his or her death or Disability, the
Participant will cease automatically to have any further rights with a fraction
of the Retainer Units subject to his or her most recent grant of Retainer Units
(including any additional Retainer Units credited under that grant pursuant to
Section 1(c), below), which fraction will be (i) the number of days then
remaining until the first anniversary of the date of grant for that award,
divided by (B) 365.

c. Dividend Equivalent Rights. If a cash dividend or distribution is paid with
respect to outstanding shares of Common Stock, then effective as of the dividend
or distribution payment date, each grant of Retainer Units then outstanding will
increased by a number of additional Retainer Units determined by dividing
(a) the total dividend or distribution that would then be payable with respect
to a number of shares of Common Stock equal to the number of Retainer Units
subject to that grant on the dividend or distribution record date (including any
additional Retainer Units previously credited pursuant to this Section 1(c)),
divided by (b) the Fair Market Value on the dividend or distribution record
date.

2. Annual Grant.

a. Grant Size. Effective upon completion of each annual meeting of the Company’s
stockholders, each Participant will be granted a number of Restricted Stock
Units determined by dividing $70,000 (for grants prior to May 1, 2009, $60,000)
by the Fair Market Value on the date of such annual meeting. Restricted Stock
Units granted under this Section 2 are hereinafter referred to as “Annual
Units.”

b. Vesting. Restricted Stock Units granted under this Section 2 will vest on the
earlier of (i) the date of the next annual stockholders’ meeting, or (ii) the
time immediately prior to (but contingent upon the occurrence of) a Change in
Control, provided in each case that the Participant has remained in service to
the Company through the applicable time. However, if a Participant dies while
serving as a director of the Company, a portion of his or her otherwise unvested
Restricted Stock Units granted under this Section 2 will vest and become payable
in a proportionate amount, based on the portion of the vesting period that
transpires prior to his or her death. Any of a Participant’s Restricted Stock
Units that have not vested on or prior to his or her Separation Date will then
be forfeited and all rights of the Participant to or with respect to such
Restricted Stock Units will then terminate.

 

-5-



--------------------------------------------------------------------------------

c. Dividend Equivalent Rights. If a cash dividend or distribution is paid with
respect to outstanding shares of Common Stock, a Participant holding vested
Annual Units will be credited, effective as of the dividend or distribution
payment date, with an additional number of vested Annual Units determined by
dividing (a) the total dividend or distribution that would then be payable with
respect to a number of shares of Common Stock equal to the number of vested
Annual Units held by the Participant on the dividend or distribution record date
(including any additional vested Annual Units previously credited pursuant to
this Section 2(c)), divided by (b) the Fair Market Value on the dividend or
distribution record date.

3. [Reserved]

4. Fractional Units. All Restricted Stock Units, as well as Dividend Equivalent
Rights on the foregoing, credited on or after August 17, 2007 will be credited
in whole units, with any fractional unit being rounded up to the nearest whole
number. Further, with respect to Participants as of August 17, 2007 with
accounts containing previously credited Restricted Stock Units (including
Restricted Stock Units attributable to previously credited Dividend Equivalent
Rights), each such previously credited amount shall be separately rounded up to
the nearest whole number of units.

5. Form and Time of Payment.

a. Payments with respect to vested Restricted Stock Units will be made upon the
earlier of (i) the Participant’s Separation Date, (ii) the time immediately
prior to (but contingent upon the occurrence of) a Change in Control, or
(iii) such other date elected by the Participant in a form and manner specified
by the Company.

b. Payments made upon the occurrence of a Separation Date or a specified date
elected by the Participant will be made in shares of Common Stock.

c. Payments made in connection with a Change in Control will be made in a single
lump sum cash payment. For purposes of the preceding sentence, the amount of
cash delivered in payment for Restricted Stock Units will equal the Change in
Control Price multiplied by the number of Restricted Stock Units with respect to
which such cash payment is being made.

6. Rights. Except to the extent otherwise set forth herein, Participants will
not have any of the rights of a stockholder with respect to Restricted Stock
Units.

7. Payments of Stock Upon Death. In the event of a Participant’s death, payments
with respect to any vested Restricted Stock Units will be made in Common Stock
to the beneficiary designated by the Participant or, in the absence of a duly
executed and filed beneficiary designation form, to the person(s) legally
entitled thereto, as designated under his or her will or determined under the
laws of intestacy for the jurisdiction of his or her domicile.

8. Non-Qualified Stock Options.

a. Grant of Options. The Board retains the right to grant Options to
Participants in its sole discretion. All such Options will be subject to the
terms set forth in this Section and will be non-statutory options not entitled
to special tax treatment under Section 422 of the Code.

 

-6-



--------------------------------------------------------------------------------

b. Option Exercise Price. The per share price to be paid by each Participant at
the time an Option is exercised will be 100% of the Fair Market Value on the
date of the grant of the Option.

c. Term of Option. Subject to Subsection d., each Option will expire on the
earlier of the (i) 10th anniversary of the date of grant or (ii) 5th anniversary
of the Participant’s Separation Date.

d. Exercise and Vesting of Option. Each Option will vest on the earlier of
(i) the date of the annual stockholder’s meeting next following the date of
grant, or (ii) the time immediately prior to (but contingent upon the occurrence
of) a Change in Control, provided in each case that the Participant has remained
in service to the Company through the applicable time. If a Participant dies
while serving as a director of the Company, any unvested Option held by him or
her will vest and become exercisable in a proportionate amount, based on the
full months of service completed during the vesting period of the Option from
the date of grant to the date of death. Any vested Option held by a Participant
at the time of his or her death (determined after application of the preceding
sentence) may be exercised during the remainder of its term by the beneficiary
designated by the Participant, or in the absence of a duly executed and filed
beneficiary designation form, by the person(s) designated in the Participant’s
will or determined under the laws of intestacy for the jurisdiction of his or
her domicile. Any of a Participant’s Options that have not vested on or prior to
his or her Separation Date will then be forfeited and all rights of the
Participant to or with respect to such Options will then terminate.

PART IV. - ADDITIONAL PROVISIONS

1. Administration. The Board administers the Policy. The Board has full power to
interpret the Policy, formulate additional details and regulations for carrying
out the Policy and amend or terminate the Policy as from time to time it deems
proper and in the best interest of the Company. Any decision or interpretation
of the Board is final and conclusive.

2. Statement of Account. Each Participant will receive an annual statement
showing the number and status of and essential terms applicable to Options and
Restricted Stock Units that have been awarded to the Participant.

3. Unsegregated Funds. The Company will not segregate any funds or securities
during the Deferral Period and service as a non-employee Director of the Company
is the Participant’s acknowledgment and agreement that any interests of the
Participant remain a part of the Company’s general funds and are subject to the
claims of the Company’s general creditors during the Deferral Period. Nothing in
this Policy will be construed as creating any trust, express or implied, for the
benefit of any Participant.

4. Awards Issued Pursuant to the Policy. Equity based awards described herein
will be issued under the FMC Corporation Incentive Compensation and Stock Plan
or such other plan designated by the Board from time to time.

 

-7-



--------------------------------------------------------------------------------

5. Payment of Certain Costs of the Participant. If a dispute arises regarding
the interpretation or enforcement of this Policy and the Participant (or in the
event of his or her death, his beneficiary) obtains a final judgment in his or
her favor from a court of competent jurisdiction from which no appeal may be
taken, whether because the time to do so has expired or otherwise, or his or her
claim is settled by the Company prior to the rendering of such a judgment, all
reasonable legal and other professional fees and expenses incurred by the
Participant in contesting or disputing any such claim or in seeking to obtain or
enforce any right or benefit provided for in this Policy or in otherwise
pursuing his or her claim will be promptly paid by the Company with interest
thereon at the highest Delaware statutory rate for interest on judgments against
private parties from the date of payment thereof by the Participant to the date
of reimbursement by the Company.

6. Reservation of Rights. Nothing in this Policy will be construed to (a) give
any Participant any right to defer compensation received for services as a
director of the Company other than as expressly authorized and permitted in this
Policy or in any other plan or arrangement approved by the Board, (b) create any
obligation on the part of the Board to nominate any Participant for reelection
by the Company’s stockholders or (c) limit in any way the right of the Board to
remove a Participant as a director of the Company.

7. Amendment or Termination. The Board may, at any time by resolution, terminate
or amend this Policy provided that no such termination or amendment will
adversely affect the rights of Participants or beneficiaries of Participants,
including rights with respect to cash, Options or Restricted Stock Units granted
prior to such termination or amendment, without the consent of the Participant
or, if applicable, the Participant’s beneficiaries.

8. Withholding. The Company will have the right to deduct or withhold from all
payments of compensation any taxes required by law to be withheld with respect
to such payments.

9. Change in Law. If, for any reason, the anticipated benefits of the deferral
of any Deferred Amount pursuant to this Policy or any provision hereof are
frustrated by reason of any interpretation of or change in law, policy or
regulation, the Board may, in its discretion, terminate the deferral arrangement
or delete or suspend the operation of such provision.

10. Directors Elected Between Annual Stockholders’ Meetings. Unless otherwise
determined by the Board, the compensation hereunder (excluding Meeting Fees) of
an individual who becomes a Participant as a result of his or her election to
the Board other than at an annual meeting of the Company’s stockholders will be
pro-rated for the period of service commencing with his or her initial election
and ending on the next annual stockholders’ meeting.

11. Section 409A. This Policy and any compensation granted hereunder is intended
to comply with, or be exempt from, the provisions of Section 409A of the Code.
In accordance with Section 409A of the Code, on or before December 31, 2008
Participants shall be entitled to make certain one-time elections with respect
to the payment timing of any vested Restricted Stock Units held by such
Participants. Any such election shall override any conflicting provision in this
Policy or any agreement entered into between the Participant and the Company
with respect to such Restricted Stock Units.

 

-8-